DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2020 has been entered.
Previous claim rejection made under 35 U.S.C. 112 (a) as indicated in the Office action dated April 2, 2020 is withdrawn in view of applicant’s arguments. 
Previous claim rejection made under 35 U.S.C. 112 (b) as indicated in the same Office action is withdrawn in view of amendment (July 31, 2020) made on claims 14 and 26 which specifies “a patient” to “a patient with renal lithiasis”.  
New rejections are made in view of further consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 32, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Grases et al. (ES 2058025, published on October 16, 1994, cited in IDS) (“Grases I” hereunder) in view of Johansson et al. (“Effects of Magnesium hydroxide in renal stone disease” J. Am Coll Nutr 1982, 1(2): 179-85, cited in IDS)(“Johansson” hereunder). 
Grases I teaches that intake of phytin at 50-100 mg 2-3 times a day is effective to prevent crystallization of calcium oxalate.  See translation p. 3.  The reference teaches that calcium-magnesium phytate (phytin) is administered at a daily dose of 180 mg in Example 1.  Calcium-magnesium phytate is a salt of phytic acid and magnesium.
Grases I fails to teach the specific magnesium compounds of instant claims 14 and 26. 
Johansson teaches that treating patients with recurrent renal calcium stone diseases with daily dose of 500 mg of magnesium (MgOH)2 decreased stone episode rate and 85 % of the patients remained free of recurrence.  The study concluded that magnesium treatment in renal calcium stone disease is effective with few side effects. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, since Grases I and Johansson establish that using phytin and magnesium hydroxide in reducing or inhibiting calcium crystallization in urinary traction in patients, combining the two methods for the same purpose is prima facie obvious.  
Claim 26 recites “the composition synergistically inhibits crystallization of calcium oxalate”.  It is noted that the phytin which is used in the Grases I method is a magnesium salt of phytic acid.  Applicant argues that the data in Table 1 in the specification shows that crystallization of synthetic urine to calcium oxalate increases with the increased concentration of phytate and magnesium.  Previously, applicant has maintained the position that the results of Table 1 can be extrapolated to other magnesium compounds. If so, examiner views that the efficacy of the Grases I method must be due to any synergistic effects between phytate and magnesium compounds, since the phytin employed in prior art has both functionalities of phytic acid and magnesium.  
Regarding claims 27, 32 and 33, the combined teachings do not specifically teach the relative amounts of phytic acid or its salt and the magnesium compound.  The court in In re Williams held,”[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  See 36 F.2d 436, 438 (CCPA 1929).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  . "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Grases I teach that phytic acid or its salt is used 100-300 mg daily; Johansson teaches treating patients with 500 mg of magnesium in the form of magnesium hydroxide reduced recurrence of renal calcium stone diseases.  In this case, since the references respectively teach the effective amounts of these compounds to treat and/or prevent the formation of calcium oxalate crystals in the kidney, discovery of optimum proportions of the active ingredients would have been well within the skill in the art.  Grases I, teaches using 180 mg/day of the magnesium and phytic acid salt showed 50-70 wt % efficacy in inhibiting crystallization of growth of calcium oxalate.  See translation p. 3.  Johansson teaches that treating patients with recurrent renal calcium stone diseases with daily dose of 500 mg of magnesium (MgOH)2 decreased stone episode rate and 85 % of the patients remained free of recurrence.  Regarding claim 27, administering phytin and magnesium hydroxide in the disclosed amounts would meet the present claim limitation. 
Regarding claims 32 and 33, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  See In re Aller.  In this case, discovery of optimal dosages of phytin and magnesium hydroxide by routine experimentations would have been an obvious practice.   

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grases I and Johanson as applied to claims 26, 27, 32, 33 and 35 as above, and further in view of Grases et al. (“Phytotherapy and renal stones: the role of antioxidants.  A pilot study in Wistar rats”, Urol Res, 2000, 37:35-40, cited in IDS) (“Grases II” hereunder).
Grases I fail to teach polyphenols. 
Grases II teaches that administration of catechin, epicatechin and a folk herbal extract containing flavonoids to 36 male rats reduced calcium deposit in kidneys.  Such results show that these compounds are effective in preventing the development of development of calculi and renal stone.  The catechin and epicatechin were administered via drinking water, 100 mg/L each. See instant claim 31. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also MPEP 2144. 06.  In this case, since Grases I and II both teach pharmaceutically active ingredients that are known to effectively inhibit formation of calcium oxalate and kidney stone, combining the teachings to produce another composition useful for the same purpose is prima facie obvious. 
Claim 30 requires that the at least one polyphenols is in the form of enriched plant extract from grape seed. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)   In this case, claim 20 is a product-by-process claim, as the claim appears to require the at least one polyphenol from a specific source.  However, there is no difference between the catechin and epicatechin used in the Grases II study and the present invention. Furthermore, applicant admits in the present specification that the polyphenols for the present invention “may come from other plant species”.  See published application, paragraph [0013].  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Grases I and Johanson as applied to claims 26, 27, 32, 33 and 35 as above, and further in view of Walsdorf et al. (US 5219889 A, published on June15, 1993) (“Walsdorf” hereunder).
Grases I fails to teach the substances of present claim 34. 
Walsdorf teaches tablets comprising magnesium potassium citrate for decreasing urinary calcium and oxalate.  The reference teaches that tablets may be coated with conventional substances such as sugar, calcium carbonate, etc.  Using such conventional coating agents to make tablets for oral administration would have been obvious before the time of filing of the present application. 

Claims 14, 16, 17, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grases I in view of Johanson and Walsdorf et al. (US 5219889 A, published on June15, 1993) (“Walsdorf” hereunder).
Grases I teaches that intake of phytin at 50-100 mg 2-3 times a day is effective to prevent crystallization of calcium oxalate.  See translation p. 3.  The reference teaches that calcium-magnesium phytate (phytin) is administered at a daily dose of 180 mg in Example 1.  Calcium-magnesium phytate is a salt of phytic acid and magnesium.
Grases I fails to teach the specific magnesium compounds of instant claims 14 and 26. 
Johansson teaches that treating patients with recurrent renal calcium stone diseases with daily dose of 500 mg of magnesium (MgOH)2 decreased stone episode rate and 85 % of the patients remained free of recurrence.  The study concluded that magnesium treatment in renal calcium stone disease is effective with few side effects. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, since Grases I and Johansson establish that using phytin and magnesium hydroxide in reducing or inhibiting calcium crystallization in urinary traction in patients, combining the two methods for the same purpose is prima facie obvious.  
Claim 14 recites “the composition synergistically inhibits crystallization of calcium oxalate”.  It is noted that the phytin which is used in the Grases I method is a magnesium salt of phytic acid.  Applicant argues that the data in Table 1 in the specification shows that crystallization of synthetic urine to calcium oxalate increases with the increased concentration of phytate and magnesium.  Previously, applicant has maintained the position that the results of Table 1 can be extrapolated to other magnesium compounds. If so, examiner views that the efficacy of the Grases I method must be due to any synergistic effects between phytate and magnesium compounds, since the phytin employed in prior art has both functionalities of phytic acid and magnesium. 
Regarding magnesium stearate in claims 14 and 16, although Johnson does not specifically mention magnesium stearate, using such conventional magnesium compound for a similar result would have been obvious.  Furthermore, WalsdorfLteaches that magnesium stearate is conventionally used in pharmaceutical tablet formulations as a lubricant, which increases particle fluidity.  Thus making a pharmaceutical formulation comprising phytin and magnesium oxide and further incorporating to such composition magnesium stearate to improve particle fluidity and tableting process would have been obvious.   See also instant claims 25, 34 and 35.  
Regarding claims 17, 21 and 22, the combined teachings do not specifically teach the relative amounts of phytic acid or its salt and the magnesium compound.  The court in In re Williams held,”[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Grases I teach that phytin is used 180 mg daily; Johansson teaches treating patients with 500 mg of magnesium in the form of magnesium hydroxide reduced recurrence of renal calcium stone diseases. Regarding claim 17, administering phytin and magnesium hydroxide in the disclosed amounts would meet the present claim limitation.  Regarding claims 22 and 23, since the references respectively teach the effective amounts of these compounds to treat and/or prevent the formation of calcium oxalate crystals in the kidney, discovery of optimum proportions of the active ingredients would have been well within the skill in the art.  
Regarding claim 24, Walsdorf further teaches tablets comprising magnesium potassium citrate for decreasing urinary calcium and oxalate.  The reference teaches that tablets may be coated with conventional substances such as sugar, calcium carbonate, etc.  Using such conventional coating agents to make tablets for oral administration would have been obvious. 


Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grases I, Johnson, and Walsdorf as applied to claims 14, 16, 17, 21, 22 and 24 and  25 as above, and further in Grases II.
Grases I and Johnson fail to teach polyphenols. 
Grases II teaches that administration of catechin, epicatechin and a folk herbal extract containing flavonoids to 36 male rats reduced calcium deposit in kidneys.  The reference concludes that antioxidantive effects in preventing the development of development of calculi and renal stone.  The catechin and epicatechin were administered via drinking water, 100 mg/L each. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also MPEP 2144. 06.  In this case, since Grases I, Johansson and Grases II all teach pharmaceutically active ingredients that are known to effectively prevent or treat kidney stone, combining the teachings to produce another composition useful for the same purpose is prima facie obvious. 
Claim 20 requires that the at least one polyphenols is in the form of enriched plant extract from grape seed. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)   In this case, claim 20 is a product-by-process claim, as the claim appears to require the at least one polyphenol from a specific source.  However, there is no difference between the catechin and epicatechin used in the Grases II study and the present invention. Furthermore, applicant admits in the present specification that the polyphenols for the present invention “may come from other plant species”.  See published application, paragraph [0013].  

Response to Arguments
Applicant’s arguments with respect to claims 14 and 16-35 have been considered but are moot because the arguments do not apply to the new grounds of rejections discussed above.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617